ALLOWANCE
The Examiner was persuaded by the arguments filed on 9/8/21, and in view of those arguments, the Examiner finds claims 1-20 allowable. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Thottakkara et al. disclose, inter alia, a machine learning system for forecasting postoperative complications. (See mapping in previous Office action.) (Thottakkara, Paul et al., “Application of machine learning techniques to high-dimensional clinical data to forecast postoperative complications”, PLoS ONE 11(5), 27 May 2016, 19 pages.
Yermilov et al. discloses, inter alia, the use of a panel of medical practitioners to assign numeric medical appropriateness scores for bariatric surgery for individual cases. (Yermilov I, McGory ML, Shekelle PW, Ko CY, Maggard MA. Appropriateness criteria for bariatric surgery: beyond the NIH guidelines. Obesity. 2009 Aug;17(8):1521-7.)
McDonnell et al. discloses, inter alia, the use of a panel of medical practitioners to assign numeric scores of appropriateness of surgical intervention for individual cases. (McDonnell J, Meijler A, Kahan JP, Bernstein SJ, Rigter H. Panelist consistency in the assessment of medical appropriateness. Health Policy. 1996 Sep 1;37(3):139-52.)
However, as persuasively argued by the Applicant in the remarks dated 9/8/21, (specifically at pp. 9-11) none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
a previously trained machine learning model configured to receive the normalized data files and, via the processor, produce a prediction output, wherein the prediction output includes a confidence level associated with an appropriateness of the selected medical intervention, wherein the previously trained machine learning model is trained based on a population of patients that have previously undergone the selected medical intervention, wherein the training utilizes, as a training parameter, a jury-produced determination of the appropriateness, in the form of a numeric appropriateness value, of the selected medical intervention,
Independent claim 14 is allowable for the same reason as claim 1. Because the Applicant persuasively argued that the above limitation is not taught by the Thottakkara or Shakelle references, the Examiner also withdraws the outstanding non-statutory double patenting rejection (which also relied upon the teachings of Thottakkara and Shakelle).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124